—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered February 24, 1998, convicting him of robbery in the second degree and robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant committed two robberies, one in front of a delicatessen and the other in front of a gas station. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of both robberies beyond a reasonable doubt. Furthermore, in view of the overwhelming evidence of the defendant’s guilt, any error that may have been committed regarding an in-court identification procedure with respect to the gas station robbery is harmless (see, People v Bradley, 154 AD2d 609).
The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Santucci, J. P., Luciano, Feuerstein and Adams, JJ., concur.